fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_611 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_61 c of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter rev catalog number fj l irs department of the treasury internal_revenue_service p o box cincinnati oh legend b state c date d location f date z dollars amount dear date date employer number contact person number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state ofb on c you submitted form 1023-ez streamlined application_for recognition of exemption under sec_501 ofthe internal_revenue_code on f your purposes as stated in your articles of incorporation are to collect funds from its members and expend those funds for the marketing advertising and promotion of the d for the benefit of all the members and to represent the interests of the tenants of d in connection with issues involving the operation and administration of the d by its landlord including but not limited to issues relating to administration of the marketing funds collected by the landlord common area maintenance signage and community events affecting the d your articles of incorporation indicate that upon dissolution your assets shall be dedicated to an appropriate public agency to be used for purposes similar to those for which this association was created in the event that such dedication is refused acceptance such assets shall be granted conveyed and assigned to any nonprofit corporation association trust or other organization to be devoted to such similar purposes letter rev catalog number 47630w per your articles of incorporation your membership consists of persons leasing a unit or units in d who choose to pay your required assessments eligibility for membership is automatic upon the transfer and or execution for a lease for a unit in d all members are entitled to vote on all matters except those who are in default on any obligations to you merchants pay into your fund based on the square footage of their unit your activities include three events and two annual merchant meetings all events and meetings are held at d event and is open to anyone the the first event is the event is held twice a year on a saturday night stores participate by serving wine and a snack the cost to attend is z dollars each person participating receives a wine glass and a passport which is stamped at each store the passport is then turned in at the end of the evening to be entered into a drawing for a gift certificate attendance has averaged around people at each event expenses for the advertising barricades collateral printing wine glasses set up rentals such as chairs and tables permitting and license sales_tax and security the proceeds from the event after expenses are donated to a charity of your choice event include wine the second event is the halloween event the halloween event is free and open to all at the event d stores pass out candy to the approximately children that attend expenses for the event include candy barricades and advertising the third event is the thanksgiving holiday event it is free and open to all the thanksgiving holiday event includes arts and crafts projects for children santa claus snacks and lighting the holiday tree expenses for the event include advertising barricades and arts and crafts project supplies you also have merchant meetings twice a year these meetings are social gatherings where you discuss issues and concerns such as property management and social media ideas you also review the budget law sec_501 c of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and scientific purposes sec_1 50l c -l a l states that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -l b l i provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1 c -l b states than an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles of organization or by operation of law be distributed for one or more exempt purposes letter rev catalog number 47630w sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests revrul_73_411 1973_2_cb_180 held that a shopping center merchants' association whose membership is restricted to and required of tenants of a one-owner shopping center and their common lessor and whose activities are directed to promoting the general business interests of its members does not qualify as a business league or chamber of commerce under sec_501 of the code the organization's activities include serving as a means for communication between the owner and tenants and arranging and conducting various seasonal and other promotional affairs designed to stimulate the overall volume of trade in the center revrul_77_111 1977_1_cb_144 held that an organization formed to increase business patronage in a deteriorated area by providing information on the area's shopping opportunities local transportation and accommodations is not operated exclusively for charitable purposes and does not qualify for exemption under sec_501 of the code similarly an organization whose purpose is to revive retail sales in an area of economic decline by constructing a shopping center does not qualify for exemption revrul_78_86 1978_1_cb_151 held that the service will not follow the monterey public parking corporation decision that an organization formed by merchants to establish and operate a public off-street parking facility that provides free or reduced_rate parking for the merchants' customers through a validation stamp qualifies for exemption as either a charitable corporation under sec_501 of the code or a social_welfare_organization under sec_501 c a parking arrangement whereby merchants join together to provide parking for their customers at a reduced_rate serves the merchants' private interests by encouraging the public to patronize their stores in better business bureau v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes application of law you are not organized and operated exclusively for charitable educational or scientific purposes consistent with sec_501 of the code or sec_1_501_c_3_-1 and therefore fail to meet the organizational and operational tests specifically the facts above indicate that you are not operated for exempt purposes but for the private interests of your members organizational_test you do not meet the requirements in sec_1 c -1 b i your articles of incorporation state in part that you were formed to collect funds from its members and expend those funds for the letter rev catalog number 47630w marketing advertising and promotion of the d for the benefit of all the members and to represent the interests of the tenants of d in connection with issues involving the operation and administration of the d by its landlord because you are organized to benefit your members by collecting funds and using them for marketing advertising and promoting d your purpose clause does not describe exclusive 50l c purposes and you fail the organizational_test moreover you fail the organizational_test because your articles of incorporation do not have a valid dissolution clause that dedicates your assets to an exempt_purpose under sec_501 of the code as required in sec_1 c -l b operational_test you are not described in sec_1_501_c_3_-1 because more than an insubstantial part of your activities are not in furtherance of a 50l c exempt_purpose you are operating for the private interests of your members like the organization in better business bureau v united_states supra you operate for the substantial non-exempt purpose of marketing advertising and promoting d by marketing advertising and promoting d you are working to bring business to your members who lease units in d you hold several events throughout the year that bring people to d additionally the events you hold the event the halloween event and the thanksgiving holiday event are social and recreational in nature and do not fulfill a c purpose you are not described in sec_1_501_c_3_-1 because you are operating for the private interests of your members your membership is made up of persons leasing a unit or units in d who choose to pay your required assessments which are used for marketing and promoting d where your members are tenants you represent the interests of the tenants of d in connection with issues involving the operation and administration of d by the landlord you have meetings twice a year where you discuss issues and concerns such as property management and social media ideas your events are used as a vehicle to get people to d and to each store at the have stamped at each store at the halloween event participants have to go to each store to receive candy like the organizations in revrul_77_111 your activities are directed at generally promoting business and benefiting your members who are tenants in d rather than accomplishing a c purpose your activities are also like those of the organization in revrul_73_411 even though the organization in revrul_73_411 applied for exemption under sec_501 of the code you are similar in that you do not qualify for exemption because you are serving the private interests of your members event each participant receives a passport which they have to by serving the private interests of your members who are merchants at d you are also like the organization in revrul_78_86 you join together to market advertise and promote the d and your events are designed to bring people to the d to patronize your stores although there may be some public benefit to your events the events are social and recreational in nature and do not fulfill a c purpose conclusion you are not organized and operated exclusively for exempt purposes under sec_501 ofthe code you do not meet the organizational_test because your organizing document does not contain a valid purpose or dissolution clause likewise you do not meet the operational_test because you benefit the private interests of your members and you conduct more than an insubstantial amount of social and recreational activities ifyou don't agree you have a right to file a protest ifyou don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47630w your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us ifhe or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top ofthis letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it lfyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
